Case 1:21-cv-03329-CBA-RML Document 26 Filed 07/14/21 Page 1 of 28 PageID #: 1396
                                                                                      Clerk’s Office
                                                                                      Filed Date: 7/14/21

                                                                                      U.S. DISTRICT COURT
 UNITED STATES DISTRICT COURT                                                         EASTERN DISTRICT OF NEW YORK
 EASTERN DISTRICT OF NEW YORK                                                         BROOKLYN OFFICE
 ----------------------------------------------------------x
 BOB BAFFERT,
                            Plaintiff,
                                                                            NOT FOR PUBLICATION
          -against-
                                                                            MEMORANDUM & ORDER
                                                                            21-CV-3329 (CBA) (RML)
 THE NEW YORK RACING ASSOCIATION,
 INC.,
                            Defendant.
 ----------------------------------------------------------x
  AMON, United States District Judge:

          On May 17, 2021, Defendant New York Racing Association, Inc. (“NYRA”) issued a

  decision suspending Plaintiff Bob Baffert (“Baffert”) from entering races or occupying stall

  space at Belmont Park, Saratoga Race Course, and Aqueduct Racetrack.                         Baffert filed a

  complaint on June 14, 2021, and that same day moved for an order to preliminarily enjoin

  NYRA from enforcing its suspension pending the resolution of this lawsuit. A hearing on the

  motion was held on July 12, 2021. For the reasons stated below, the motion is GRANTED.

                                          FACTUAL BACKGROUND 1

          I.          Jurisdiction

          Plaintiff Bob Baffert is a California resident.                   Defendant NYRA is a New York

  corporation. Baffert invokes both this Court’s federal question jurisdiction, 28 U.S.C. § 1331,

  and diversity jurisdiction, 28 U.S.C. § 1332(a).

          II.        The Parties

      A. Bob Baffert

          Baffert is a thoroughbred racehorse trainer. (ECF Docket Entry (“D.E.”) # 3-3 (“Baffert

  Aff.”) ¶ 2.) He possesses a trainer’s license in several racing jurisdictions, including New York.



          1
              The following facts are undisputed, unless otherwise noted.

                                                            1
Case 1:21-cv-03329-CBA-RML Document 26 Filed 07/14/21 Page 2 of 28 PageID #: 1397




  (Id.)   Horses trained by Baffert have achieved considerable success, winning on multiple

  occasions at each of the Kentucky Derby, Preakness Stakes, Belmont Stakes, and Breeders’ Cup.

  (Id. ¶ 3.) Horses trained by him have twice won the Triple Crown. (Id.) In 2009, Baffert was

  elected to the National Thoroughbred Hall of Fame. (Id.) Over the years, Baffert has been fined

  by various racing jurisdictions for violating rules barring the use of drugs in thoroughbred

  horses. (D.E. # 18-2 (“O’Rourke Aff.”) ¶ 22.) Most recently, after horses trained by Baffert

  tested positive for drugs on four occasions in 2020, Baffert was fined by the Arkansas Racing

  Commission, the California Horse Racing Board, and the Kentucky Horse Racing Commission.

  (Id. ¶¶ 23-24.) The Kentucky fine was issued after a horse tested positive for betamethasone at

  the 2020 Kentucky Oaks race, and the horse was disqualified. (Id. ¶ 28.)

      B. NYRA

          NYRA is a not-for-profit New York corporation. (Id. ¶ 5.) It operates substantially all of

  New York State’s thoroughbred racing facilities: Aqueduct Racetrack, Belmont Park Racetrack,

  and Saratoga Race Course. 2 (Id. ¶ 6.) The racetracks themselves are state-owned property. (Id.

  ¶ 14.) In 2008, the state granted NYRA an exclusive 25-year franchise to conduct thoroughbred

  racing at the racetracks. 3 (Id. ¶ 9.) NYRA leases the racetracks from the state. NYRA’s status

  as the franchised corporation that operates racing in the state is set forth in statute, N.Y. Racing

  L. § 206. Under its certificate of incorporation, NYRA’s corporate duration is co-terminous with




          2
              A fourth racetrack, Finger Lakes Race Track, is a private facility that conducts seasonal race cards.
  Baffert contends that races at Finger Lakes offer “a purse structure that is infinitesimal when compared to the
  NYRA circuit.” (D.E. # 1 ¶ 13 n.2.) NYRA has not disputed this characterization, and itself has referred to the
  three racetracks it operates as “the cornerstone of New York’s Thoroughbred industry.” (Def. Ex. O at 2.)
          3
             Before 2008, there existed another entity called NYRA, which the franchise agreement refers to as
  present-day NYRA’s “predecessor in interest.” (Def. Ex. C at 1.) In 2008, the former NYRA entity conveyed to the
  State of New York its rights, title, and interest in the three racetracks at issue here (which NYRA previously owned)
  and various other property, in exchange for $105,000,000. (Id. at 2.)

                                                           2
Case 1:21-cv-03329-CBA-RML Document 26 Filed 07/14/21 Page 3 of 28 PageID #: 1398




  the franchise. (Def. Ex. 4 A at 4.) NYRA’s assets and rights “revert to the state” when the

  franchise ends. N.Y. Racing L. §§ 206(1), 210-a(4).

         By statute, NYRA must operate in a manner that is “fully accountable to the people of the

  state of New York.” Id. § 206(4). NYRA is governed by a board of directors consisting of

  seventeen members, six of whom are appointed by state officials. (O’Rourke Aff. ¶ 11.) NYRA

  appoints its own officers.          (Id. ¶ 13.) A Franchise Oversight Board, whose members are

  appointed by the Governor, “oversee[s], monitor[s] and review[s] all significant transactions and

  operations” of NYRA. N.Y. Racing L. § 212(1), (8)(a)(iii). NYRA must meet performance

  standards set by the Franchise Oversight Board, or could lose its franchise rights.                Id.

  § 212(8)(a)(ii). The franchise agreement requires NYRA to “ensure jockey and equine safety”

  and to “use its reasonable best efforts to maximize attendance at each of the Racetracks.” (Def.

  Ex. C at 9-10.) The state—not NYRA—determines when races will be run at the racetracks.

  N.Y. Racing L. § 208(7); (Def. Ex. C at 9.)

         NYRA pays the state an annual “franchise fee” that is the lesser of either its adjusted net

  income or its cash on hand. N.Y. Racing L. § 208(1); (Def. Ex. C at 11.). NYRA is obligated to

  repair the racetracks in the event of a casualty, (Def. Ex. D at 13), and is responsible for “all

  maintenance, repair and upkeep . . . .” (Id. at 8). The state, however, may borrow funds for

  NYRA’s capital improvements, and certain projects are subject to Franchise Oversight Board

  approval. N.Y. Racing L. § 216; (Def. Ex. C at 15.) Under the franchise agreement, NYRA

  “shall not be taxable and shall have no obligation to pay real estate taxes or payments . . . .”

  (Def. Ex. C at 16.)




         4
             References to “Def. Ex.” are to the Defendant’s Exhibits, filed at Docket Entry 18-1.

                                                            3
Case 1:21-cv-03329-CBA-RML Document 26 Filed 07/14/21 Page 4 of 28 PageID #: 1399




     III.      Baffert’s Kentucky Derby-Winning Horse Tests Positive for Betamethasone

            On May 1, 2021, a Baffert-trained horse named Medina Spirit finished first in the

  Kentucky Derby at Churchill Downs Race Track in Louisville, Kentucky. (Baffert Aff. ¶ 4.)

  Post-race samples of blood and urine were collected to test for the presence of drugs. (Id.) One

  week later, on May 8, the Kentucky Horse Racing Commission informed Baffert that Medina

  Spirit’s post-race sample tested positive for betamethasone. (Id. ¶ 5.) Betamethasone is a

  corticosteroid that acts as an anti-inflammatory. (D.E. # 3-4 (“Barker Aff.”) ¶ 9.) Some

  jurisdictions prohibit the administration of betamethasone within a certain timeframe before a

  race, because its effects could mask symptoms of an injury and thereby lead the racehorse to

  exacerbate that injury in the race. (O’Rourke Aff. ¶ 36; D.E. # 18-3 (“Toutain Aff.”) ¶ 11.)

  Betamethasone may be used on horses in Kentucky, but any level of detection on race day is a

  violation of the state’s equine medication protocols. (O’Rourke Aff. ¶¶ 36-37.) New York

  prohibits race-day betamethasone levels at or exceeding ten picograms per milliliter. 9 NYCRR

  4043.3(a)(3). Medina Spirit allegedly tested positive for twenty-one. (Baffert Aff. ¶ 5.)

            Baffert held a press conference the next day, on May 9. (O’Rourke Aff. ¶ 44.) He denied

  that Medina Spirit had been given betamethasone. (Id. ¶ 45.) He stated that he was initiating an

  investigation into the allegation. (Id. n.2.) Kentucky allows a secondary sample (referred to as

  the “split sample”) to be sent for further testing after an initial positive test. (Id. ¶ 49.) On May

  10, Churchill Downs temporarily suspended Baffert pending further investigation. (Id.) Baffert

  then gave interviews to reporters in which he denied that Medina Spirit was given betamethasone

  and attributed Churchill Downs’ suspension in part to “cancel culture.” (Id. ¶¶ 50-55.)

            On May 11 and 15, Baffert issued written statements. (Id. ¶¶ 57, 61.) He acknowledged

  that a “possible explanation” for the positive betamethasone test was that “betamethasone is an



                                                   4
Case 1:21-cv-03329-CBA-RML Document 26 Filed 07/14/21 Page 5 of 28 PageID #: 1400




  ingredient in a topical ointment that was being applied to Medina Spirit to treat a dermatitis skin

  condition . . . .” (Def. Ex. N at 2.) An investigation is underway in Kentucky as to what should

  be done regarding Medina Spirit’s result at the 2021 Kentucky Derby. (O’Rourke Aff. ¶ 43.)

  Medina Spirit has not been disqualified as the winner, and Baffert’s training license has not been

  suspended by the Kentucky racing authorities. 5 (Id.; Baffert Aff. ¶ 2.)

            The authorities who administer the Preakness Stakes—the second leg of the Triple

  Crown—allowed Medina Spirit to run, under rigorous medical testing conditions. (O’Rourke

  Aff. ¶¶ 58-59.) On May 15, 2021, Medina Spirit finished third in that race. (Id. ¶ 62.)

      IV.       NYRA Suspends Baffert

            The third race in the Triple Crown is the Belmont Stakes, held at NYRA’s Belmont Park

  Racetrack. (Id. ¶ 67.) This year, the race was to be held on June 5, 2021. (Id. ¶ 64.) With

  Baffert’s having run Medina Spirit in the Kentucky Derby and Preakness, NYRA believed “it

  was possible, if not likely, that Baffert might seek to enter MEDINA SPIRIT in [the Belmont

  Stakes].” (Id. ¶ 88.)

            In a letter dated May 17, 2021, NYRA notified Baffert that he was “temporarily

  suspended from entering horses to race at Belmont Park, Saratoga Race Course and Aqueduct

  Racetrack.” (D.E. # 3-6 (“Suspension Letter”) at 1.) The letter identified three reasons for the

  suspension: (1) Churchill Downs’ suspension of Baffert and the reasons for that suspension; (2)

  Baffert’s four drug testing violations over the past year; and (3) Baffert’s differing explanations

  as to why Medina Spirit had tested positive for betamethasone. (Id. at 1-2.) The letter also

  stated that the suspension was based upon unspecified “other related information.” (Id. at 2.)



            5
             On June 2, 2021, an attorney for Medina Spirit’s owner reported that a second lab test had indicated a
  positive result for betamethasone. (O’Rourke Aff. ¶ 102.) Later that day, the Churchill Downs racetrack suspended
  Baffert for two years. (Id. ¶ 103.)

                                                         5
Case 1:21-cv-03329-CBA-RML Document 26 Filed 07/14/21 Page 6 of 28 PageID #: 1401




         NYRA did not identify any state statute, regulation, or other legal authority under which

  it was suspending Baffert. The letter stated simply that “the best interests of thoroughbred racing

  compel the temporary suspension of your entering horses in races and occupying stall space at

  our racetracks.” (Suspension Letter at 2.) The letter also did not indicate a date on which the

  suspension would end. Rather, it stated that “the length and terms of your suspension” would be

  based “on information revealed during the course of the ongoing investigation in Kentucky.”

  (Id. at 2.) Baffert was not notified in advance of his suspension or given any kind of pre-

  suspension hearing. (Baffert Aff. ¶ 6.) The letter stated that if Baffert wished “to present to

  NYRA any information, data or arguments concerning this matter,” he could do so “within seven

  business days from receipt of this letter.” (Suspension Letter at 2.) Baffert did not submit

  anything to NYRA in response to this invitation. (O’Rourke Aff. ¶ 97.)

         The New York Gaming Commission—the agency that administers thoroughbred trainers’

  licenses—has not taken any action against Baffert. (Baffert Aff. ¶ 2.) At the July 12 hearing,

  NYRA’s counsel stated (for the first time) that NYRA would make a “final determination” as to

  the length and terms of Baffert’s suspension by August 11, when the NYRA Board next meets.

  (Transcript of July 12, 2021 Oral Argument (“Tr.”) at 35:23-36:8.) Counsel indicated that after

  that determination was made, NYRA would offer Baffert the opportunity to have a hearing. (Id.)

         The Belmont Stakes was run on June 5, about three weeks after Baffert’s suspension.

  (Def. Ex. Q.) Baffert did not participate. (Id.) As of July 12, NYRA had not lifted the

  suspension or held a post-suspension hearing. Numerous races are scheduled to be held at

  NYRA’s racetracks in the coming months, including the Saratoga summer meet, which involves

  races held at the Saratoga Race Course from July 15 through early September. (D.E. # 22-1 at 7

  (“Baffert Supp. Aff.”) ¶ 10.) That meet includes races that are only run once per year and are



                                                  6
Case 1:21-cv-03329-CBA-RML Document 26 Filed 07/14/21 Page 7 of 28 PageID #: 1402




  limited to horses of a particular age. (Baffert Aff. ¶ 8.) If NYRA’s suspension is enforced

  against Baffert, horses that he could run in those races this year cannot be run in those races in

  future years. (Id.)

     V.      Baffert’s Allegations of Harm

          Baffert avers that his inability to race horses at NYRA’s racetracks will lead owners to

  transfer their horses to other trainers. (Id. ¶ 9.) One prominent owner—WinStar Farm—has

  already transferred its horses away from Baffert’s barn due in part to his inability to race horses

  at NYRA racetracks. (Baffert Supp. Aff. ¶¶ 4-8.) Two other horses have also been transferred

  away from Baffert’s care so that they can race in New York. (Id. ¶ 9.) At least five other owners

  have indicated that they may transfer their horses to other barns if Baffert cannot race in NYRA

  races. (Id. ¶ 13; D.E. # 23.) Owners of horses under Baffert’s care desire to have their horses

  race at this year’s Saratoga summer meet. (Baffert Supp. Aff. ¶ 11.) At oral argument, Baffert’s

  attorney stated that Baffert “plans on racing horses in New York” this year. (Tr. at 19:17-19,

  20:7-9 (“[H]e is going to participate in the Test Stakes on August 7th, the Ballerina on August

  28th, and that is his intention.”).) Baffert’s counsel stated—and counsel for NYRA did not

  dispute—that horses are typically entered only three or four days in advance of a race, such that

  Baffert could not state with exact specificity which horses would run which races. (Id. at 19:19-

  20:2.) However, he identified horses Gamine, Fenway, and Illumination as horses that Baffert

  would like to enter at the upcoming Saratoga meet. (Id. at 20:23-21:5.)

          Baffert has also submitted an affidavit of Jeffrey Bloom, who has “been involved in the

  thoroughbred business for 30+ years” in varying positions, and currently serves on the Board of

  Thoroughbred Owners of California and the California Racing Affairs Committee. (D.E. # 22-1

  at 255 (“Bloom Aff.”) ¶¶ 2, 7.) Bloom avers that the “Saratoga meet is arguably the most



                                                  7
Case 1:21-cv-03329-CBA-RML Document 26 Filed 07/14/21 Page 8 of 28 PageID #: 1403




  prestigious racing meet in the United States” and “[a]ny trainer who is unable to participate at

  Saratoga will be extremely harmed and . . . owners will send their horses to trainers who can race

  at Saratoga.” (Id. ¶ 14.) In addition to reputational harm, Bloom avers that a trainer who cannot

  race at Saratoga will suffer diminished horse value and lost purse earnings. (Id. ¶ 13.)

                                      STANDARD OF REVIEW

         “A plaintiff seeking a preliminary injunction must establish that he is likely to succeed on

  the merits, that he is likely to suffer irreparable harm in the absence of preliminary relief, that the

  balance of equities tips in his favor, and that an injunction is in the public interest.” Winter v.

  Nat’l Res. Def. Council, 555 U.S. 7, 20 (2008).

                                             DISCUSSION

    I.   Irreparable Harm

         “A showing of irreparable harm is the single most important prerequisite for the issuance

  of a preliminary injunction.” Faiveley Transp. Malmo AB v. Abet Corp., 559 F.3d 110, 118 (2d

  Cir. 2009) (internal quotation marks and citation omitted). A plaintiff must therefore “show that

  injury is likely before the other requirements for an injunction will be considered.” Kamierling

  v. Massanari, 295 F.3d 206, 214 (2d Cir. 2002). “Irreparable harm is an injury that is not remote

  or speculative but actual and imminent, and for which a monetary award cannot be adequate

  compensation.” Tom Doherty Assocs., Inc. v. Saban Entertanment, Inc., 60 F.3d 27, 37 (2d Cir.

  1995) (internal quotation marks omitted). It exists “only where there is a threatened imminent

  loss that will be very difficult to quantify at trial.” Id. at 38. Courts have found irreparable harm

  where the plaintiff faces the loss of unique competitive opportunities. E.g., id. at 37-39; Clarett

  v. Nat’l Football League, 306 F. Supp. 2d 411, 412 (S.D.N.Y. 2004).




                                                    8
Case 1:21-cv-03329-CBA-RML Document 26 Filed 07/14/21 Page 9 of 28 PageID #: 1404




          Baffert first argues that his allegation of a constitutional violation permits the

  presumption of irreparable harm, which would absolve him of the need to offer proof on this

  prong. Although there is broad language in Second Circuit opinions to that effect, courts have

  found that the presumption does not apply to every alleged constitutional violation. As one court

  aptly noted, the allegation of a constitutional violation “is not a magic wand that can be waved to

  conjure up irreparable harm.” Stallworth v. Joshi, No. 17-cv-7119, 2017 WL 8777378, at *7

  (S.D.N.Y. Nov. 22, 2017). The presumption has most often been applied where the alleged

  constitutional violation implicated substantive rights, such as First Amendment or Eighth

  Amendment, 6 rather than procedural due process rights. E.g., Joshi, 2017 WL 8777378, at *7;

  see also Galvin v. N.Y. Racing Ass’n, 70 F. Supp. 2d 163, 190-91 (E.D.N.Y. 1998); Pinckney v.

  Bd. of Educ. of Westbury Union Free Sch. Dist., 920 F. Supp. 393, 400 (E.D.N.Y. 1996); but see

  Alvarez v. Hayward, No. 1:06-cv-745, 2006 WL 2023002 (N.D.N.Y. July 18, 2006). The

  rationale is that whereas the deprivation of substantive constitutional rights may be impossible to

  quantify and therefore irreparable, procedural due process rights often can be quantified simply

  by assessing the value of the property interest of which the plaintiff was deprived. Accordingly,

  I do not find that Baffert is entitled to the presumption. Nonetheless, as discussed below he has

  made an adequate showing of irreparable harm.

          It is undisputed that there are a number of races scheduled to occur at NYRA’s racetracks

  in the coming months. The Saratoga summer meet is scheduled to be run from July 15 through

          6
             For example, Baffert cites Elrod v. Burns, 427 U.S. 347 (1976) (alleging violation of First Amendment
  rights); A.H. by and through Hester v. French, 985 F.3d 165 (2d Cir. 2021) (First Amendment); Conn. Dep’t of
  Env’tl Protection v. OSHA, 356 F.3d 226 (2d Cir. 2004) (sovereign immunity); Jolly v. Coughlin, 76 F.3d 468 (2d
  Cir. 1996) (Eighth Amendment); Statharos v. New York City Taxi & Limousine Comm’n, 198 F.3d 317 (2d Cir.
  1999) (right to privacy); Int’l Dairy Foods Ass’n v. Amestoy, 92 F.3d 67 (2d Cir. 1999) (First Amendment); Chavis
  v. McCulloch, 9:20-cv-0435, 2021 WL 1294109 (N.D.N.Y. April 7, 2021) (First and Eighth Amendments);
  Weisshaus v. Cuomo, 20-cv-5826, 2021 WL 103481 (E.D.N.Y. Jan. 11, 2021) (right to travel, right to privacy,
  substantive due process); Jones v. United States Postal Serv., 488 F.Supp.3d 103 (S.D.N.Y. 2020) (First and Fifth
  Amendments); Paykina on behalf of E.L. v. Lewin, 387 F.Supp.3d, 225 (N.D.N.Y. 2019) (Eighth Amendment);
  Donohue v. Mangano, 886 F.Supp.2d 126 (E.D.N.Y. 2012) (Contract Clause).

                                                         9
Case 1:21-cv-03329-CBA-RML Document 26 Filed 07/14/21 Page 10 of 28 PageID #: 1405




  early September. The Travers Stakes at Saratoga is scheduled to be run on August 28. Baffert

  has averred that owners of horses under his care would like their horses to run in these races.

  And data submitted by amicus The Jockey Club indicate that, in each of the past ten years,

  Baffert-trained horses have never missed a year of NYRA racing and have started in an average

  of thirteen NYRA races annually. (D.E. # 17-1.) His horses’ earnings average over $100,000

  per start at NYRA racetracks, and he has won the Belmont Stakes three times. (D.E. # 17-2;

  Baffert Aff. ¶ 3.) NYRA’s suspension precludes him from entering any of these races for an

  indefinite period. This suspension is likely to cause multiple irreparable harms.

          First is the irreparable harm from the loss of unique competitive opportunities. Part of

  that harm is monetary. Because a trainer’s earnings come in part from the purses earned by

  competing horses, Baffert’s income is contingent upon his being able to participate in these

  races. NYRA’s indefinite suspension precludes him from earning this income. Although it is

  well settled that a litigant is not entitled to an injunction if he can be made whole by money

  damages, the value of these competitive opportunities would be “very difficult”—if not

  impossible—“to quantify at trial.” Saban, 60 F.3d at 38. Baffert would not be able to adduce

  reliable evidence as to how a particular horse would have fared in a given race. The very

  existence of horserace wagering makes plain that such a divination cannot be reliably performed.

  In this year’s Kentucky Derby, for example, Baffert’s Medina Spirit finished first despite being

  considered a 12-1 longshot. (O’Rourke Aff. ¶ 34.) Even the amicus supporting NYRA admits

  that “how well any of [Baffert’s] potential starters might fare is, of course, entirely speculative.”

  (D.E. # 17 at 4.) 7 The loss of unique competitive opportunities also entails non-monetary


          7
             NYRA’s suggestion at oral argument that Baffert’s likely purse earnings could be calculated based on
  prior earnings is highly dubious. (Tr. at 42:18-21.) His average annual earnings per Grade Stakes Start at NYRA
  racetracks range from $13,740 in 2011 to $300,278 in 2016. (D.E. # 17-2.) Only somewhat more persuasive is
  NYRA’s argument that it will be known how Baffert would perform at Saratoga, because his horses will still run at

                                                         10
Case 1:21-cv-03329-CBA-RML Document 26 Filed 07/14/21 Page 11 of 28 PageID #: 1406




  irreparable harms. Certain races in which Baffert’s horses would compete are limited to horses

  of a given age. This means that if Baffert’s horses are unable to race this year, they will be

  unable to do so in the future. Such a missed opportunity cannot be remedied by money damages.

  See Reynolds v. Int’l Amateur Athletic Federation, 505 U.S. 1301, 1302 (1992) (Stevens, J., in

  chambers) (“[A] pecuniary award is not an adequate substitute for the intangible values for

  which the world’s greatest athletes compete.”); O.M. ex rel. Moultrie v. Nat’l Women’s Soccer

  League, LLC, No. 3:21-cv-683, 2021 WL 2073475, at *7 (D. Or. May 24, 2021) (“[T]he career

  of a professional soccer player is short . . . .”); Clarett, 306 F. Supp. 2d at 412; Jackson v. Nat’l

  Football League, 802 F. Supp. 226, 231 (D. Minn. 1992) (“The existence of irreparable injury is

  underscored by the undisputed brevity and precariousness of the players’ careers in professional

  sports . . . .”).

           NYRA argues that because Baffert works throughout the nation and his income does not

  depend substantially on NYRA races, any harm is not irreparable. 8 It relies on the principal that

  when a business will be “obliterated,” Semmes Motors, Inc. v. Ford Motor Co., 429 F.2d 1197

  (2d Cir. 1970), monetary damages will not adequately remedy the loss. Although NYRA may be

  correct that Baffert has not shown that his entire business as a trainer will be obliterated by the

  New York suspension, the total loss of a business is not the only form of irreparable harm. See,

  e.g., Saban, 60 F.3d at 30, 40 (approving of an injunction requiring the defendant—the creator of

  a popular children’s television program—to allow the plaintiff to publish a book involving the

  Saratoga, just under a different trainer. The notion that other trainers will necessarily run the same horses in the
  same races as Baffert would—or do so as effectively as Baffert would—is highly speculative.
           8
             Amicus The Jockey Club makes a similar argument. The Jockey Club supplements its brief with data
  indicating that the percentage of Baffert’s horses’ earnings directly attributable to purses from NYRA races is
  approximately ten percent of his horses’ total earnings in each of the past ten years. (D.E. # 17-2.) As discussed
  above, however, the issue is not the magnitude of harm but rather the harm’s amenability to definite calculation at
  trial. Moreover, The Jockey Club’s analysis of purse earnings directly attributable to NYRA races fails to capture
  the full extent of threatened harm; NYRA’s exclusion order may have ripple effects, because Baffert’s inability to
  race horses in New York may lead horse owners to forgo his services in other jurisdictions as well.

                                                          11
Case 1:21-cv-03329-CBA-RML Document 26 Filed 07/14/21 Page 12 of 28 PageID #: 1407




  defendant’s television characters); Reuters Ltd. v. United Press Int’l Inc., 903 F.2d 904, 908 (2d

  Cir. 1990) (same, where business was threatened with “immediate loss of some but not most of

  its customers”). As discussed, the loss of unique competitive opportunities plus the inability to

  reliably calculate damages at trial constitutes irreparable harm.

         Second, Baffert has persuasively argued that NYRA’s action will damage his “reputation

  and goodwill” in a way that could not readily be remedied should he prevail at trial. Jamaica

  Ash & Rubbish Removal Co., Inc. v. Ferguson, 85 F. Supp. 2d 174, 181 (E.D.N.Y. 2000) (citing

  Reuters, 903 F.2d at 904). The inability to race at the Saratoga meet will damage Baffert’s

  goodwill with clients by excluding their horses from racing in this prestigious event. One

  prominent owner has already transferred horses away from Baffert in part due to NYRA’s

  suspension. (See Pl. Reply Ex. 9 21 at 1.) Other owners have threatened to do the same. See

  John E. Andrus Mem’l, Inc. v. Daines, 600 F. Supp. 2d 563, 571–72 (S.D.N.Y. 2009) (finding

  irreparable harm where existing customers “would begin seeking alternative” arrangements);

  Johnson Controls, Inc. v. A.P.T. Critical Sys., Inc., 323 F. Supp. 2d 525, 532 (S.D.N.Y. 2004).

  In sum, Baffert’s injuries are those “for which a monetary award cannot be adequate

  compensation.” Jackson Dairy Inc. v. HP Hood & Sons Inc., 596 F.2d 70, 72 (2d Cir. 1979).

         Finally, to the extent that NYRA contends that Baffert’s one-month delay in seeking a

  preliminary injunction precludes his claim, this argument is unpersuasive. “A district court

  should generally consider delay in assessing irreparable harm.” Saban, 60 F.3d at 39. A

  plaintiff’s delay in seeking relief may indicate that the alleged is harm is not “actual and

  imminent,” id. at 37, and therefore insufficient to satisfy the standard. Here, NYRA’s letter was

  dated May 17, 2021. Baffert filed this lawsuit and his motion for a preliminary injunction less

  than one month later, on June 14, 2021. This limited delay fails to undermine the claim of
         9
             Plaintiff’s Reply Exhibits, docketed at D.E. # 22-1.

                                                            12
Case 1:21-cv-03329-CBA-RML Document 26 Filed 07/14/21 Page 13 of 28 PageID #: 1408




  irreparable harm. As Baffert’s counsel argued, (Tr. at 26:3-11), the chance to race at Belmont

  was already lost, and the Saratoga meet was months away. See Fisher-Price, Inc. v. Well-Made

  Toy Mfg. Corp., 25 F.3d 119, 125 (2d Cir. 1994) (irreparable harm established despite six-month

  delay in bringing the action). 10

   II.    Likelihood of Success

               A. New York State Law

          As a threshold matter, Baffert argues that “NYRA lacks the power or authority to

  suspend him indefinitely from all New York race tracks because the Gaming Commission is the

  sole entity with ‘general jurisdiction over all gaming activities within the state . . . .’” (D.E. # 3-

  1 at 15 (quoting N.Y. Racing L. § 104(1)).) In a similar vein, he argues that NYRA failed to

  follow the procedures set forth in regulations that govern the suspension of trainers’ licenses.

  One such regulation requires an “adjudicatory proceeding” prior to any action being taken

  related to the suspension of a licensee. 9 NYCRR 4550.3(a). Another requires the provision of

  formal notice to the licensee. Id. 4550.3(b)(1). As to this argument, Baffert has not shown a

  likelihood of success on the merits or serious questions going to the merits.

          The claim that NYRA had no right to take the action it did would appear to be foreclosed

  by the New York Court of Appeals decision in Saumell v. New York Racing Association, Inc.,

  58 N.Y.2d 231 (1983). In that case, NYRA summarily excluded a licensed jockey, based on an

  assertion that he had violated a racing regulation. Id. at 235. The jockey contended that NYRA

  “was without authority to do so,” because in suspending him NYRA had “usurped the power of

  the Board.” Id. The Court of Appeals rejected the jockey’s argument. It held that “[t]he

            10
               In its opposition brief, NYRA argued that Baffert’s claims of irreparable harm were speculative.
  However, Baffert’s reply added substantial and particular information, for example identifying an owner who had
  transferred horses away from his care. In response to a request made by NYRA’s counsel on a telephone conference
  held July 8, 2021, Baffert filed a supplemental letter identifying by name five additional owners who have indicated
  that they may leave Baffert’s barn due to the NYRA suspension.

                                                          13
Case 1:21-cv-03329-CBA-RML Document 26 Filed 07/14/21 Page 14 of 28 PageID #: 1409




  common-law right of [NYRA] to exclude persons from its premises includes the right when there

  is reasonable cause to believe a jockey licensed by the [state] guilty of misconduct to deny him

  access.” Id. at 234. The court qualified its holding by noting that in exercising its right of

  exclusion, NYRA “must conform to the requirements of due process.” Id. at 234-35.

         Anticipating this hurdle, Baffert argues that Saumell’s rationale has eroded since the case

  was decided. That is because there have been many changes to NYRA’s corporate structure and

  regulatory regime such that, Baffert argues, the common-law right of exclusion ought no longer

  to apply.   Baffert identifies two changes that demonstrate this purported evolution.       First,

  whereas NYRA owned the racetracks when Saumell was decided, NYRA is now only a lessee;

  the state took ownership of the racetracks in 2008. Second, legislative amendments in 2008

  provided that NYRA’s exclusive right to operate franchised racetracks was “subject to

  appropriate racing laws and regulations,” N.Y. Racing L. § 206(1), and the racing laws and

  regulations only discuss license suspensions being issued by the Gaming Commission.

         The developments Baffert identifies do not create cause to doubt the holding of Saumell.

  The fact that NYRA leases rather than owns the tracks does not alter its right of exclusion. The

  lease agreement for the Saratoga Race Course expressly states that NYRA receives “all rights,

  privileges, easements and appurtenances belonging to or in any way pertaining to the Leased

  Premises . . . .” (Def. Ex. D at 2.) And a lessee maintains the right to lawfully exclude, even

  where its lessor is the state. Nor does it help Baffert that NYRA’s exclusive franchise right is

  “subject to appropriate racing laws and regulations.” N.Y. Racing L. § 206(1). He contends that

  the regulations provide that only a state official may suspend a license. The regulation he cites,

  however, 9 NYCRR § 4022.12, expressly states that “[n]othing in this section shall be construed

  to limit any racing association or track licensee’s power to exclude or deny any individual from



                                                 14
Case 1:21-cv-03329-CBA-RML Document 26 Filed 07/14/21 Page 15 of 28 PageID #: 1410




  its grounds or privileges thereon.” Indeed, although NYRA’s actions have functionally deprived

  Baffert of his trainer’s license, NYRA has not formally suspended that license. 11

           In sum, it is not likely that Baffert will be able to prevail on his claim that NYRA had no

  legal authority to take the action that it did.

               B. 42 U.S.C. § 1983

           Baffert seeks relief pursuant to 42 U.S.C. § 1983. He alleges that NYRA, a state actor,

  violated his right to procedural due process under the Fourteenth Amendment in suspending him

  without notice and a hearing.

                          1.         State Action

           Before turning to the central question of what process was due, I address NYRA’s

  threshold claim that it cannot be held liable under § 1983 because it is not a state actor. A due

  process claim lies only where the challenged conduct constitutes “state action”—i.e., action that

  is “fairly attributable to the state.” Rendell-Baker v. Kohn, 457 U.S. 830, 838 (1982). Under the

  “nexus” test, state action exists where “there is a sufficiently close nexus between the State and

  the challenged action.” Hadges v. Yonkers Racing Corp., 918 F.2d 1079, 1081 (2d Cir. 1990).

  Under the “symbiotic relationship” test, state action exists where the state “has so far insinuated

  itself into a position of interdependence with the [private entity] that it must be recognized as a

  joint participant in the challenged activity.” Burton v. Wilmington Parking Auth., 365 U.S. 715,

  725 (1961).




      11
           The distinction between license-suspension and racetrack-exclusion may matter in other contexts. For
  example, reciprocity agreements may mean a suspension in one jurisdiction causes a reciprocal suspension in
  another. E.g., N.Y. Racing L. § 910. But NYRA’s exclusion did not trigger any such consequences. So even if the
  state is the only entity that can suspend a license, that is not what NYRA has done. Of course, the formal suspension
  of a license is not the only property interest protected by the Due Process Clause, so NYRA is not absolved of
  complying with the constitution. As Saumell held, NYRA’s actions still “must conform to the requirements of due
  process.” 58 N.Y.2d at 235.

                                                          15
Case 1:21-cv-03329-CBA-RML Document 26 Filed 07/14/21 Page 16 of 28 PageID #: 1411




         Every court to consider whether NYRA’s conduct constitutes state action has held that it

  does. See Garcia v. N.Y. Racing Ass’n, Inc., No. 1:10-cv-1092, 2011 WL 3841524 (N.D.N.Y.

  Aug. 29, 2011); Alvarez, 2006 WL 2032002, at *3; Galvin, 70 F. Supp. 2d at 173; Stevens v.

  N.Y. Racing Ass’n, 665 F. Supp. 164 (E.D.N.Y. 1987); Halpern v. Lomenzo, 81 Misc.2d 467,

  473 (N.Y. Sup. Ct. 1975). Indeed, NYRA has previously conceded its status as a state actor in

  cases as recently as 2013. (See Def. Exs. 7-9 (NYRA’s counsel arguing that “NYRA is a State

  actor, it’s a State actor . . . .”)); Saumell, 58 N.Y.2d at 237 (“NYRA concedes . . . that its

  exclusion of petitioner constitutes ‘State action’”).

         The laws and contracts that presently govern NYRA demonstrate that, as every other

  court to consider the issue has held, NYRA’s suspension of Baffert constitutes state action.

  NYRA carries out a statutorily prescribed role: Section 206 of New York’s Racing Law provides

  that NYRA will be the franchisee to administer thoroughbred racing in New York. By statute,

  NYRA must operate in a manner that is “fully accountable to the people of the state of New

  York.” Id. Over one-third of its directors are appointed by state officials. A state-appointed

  Franchise Oversight Board controls NYRA: the maintenance of its franchise is dependent on

  meeting over ten performance standards to the Board’s satisfaction. (See Def. Ex. C at 8-10.).

  The state determines when races will be run. These “powers and responsibilities . . . bolster the

  conclusion that a symbiotic relationship exists between [the state and NYRA].” Garcia, 2011

  WL 3841524, at *9.

         In addition to the state involvement in NYRA’s operations, NYRA’s financial interests

  are also deeply intertwined with the state, with each benefiting the other. NYRA pays the state

  an annual “franchise fee” equal to the lesser of its adjusted net income, or its cash on hand.

  NYRA’s operations thus “inure exclusively to the state,” Stevens, 665 F. Supp. at 172 n.4. The



                                                   16
Case 1:21-cv-03329-CBA-RML Document 26 Filed 07/14/21 Page 17 of 28 PageID #: 1412




  racetrack properties are owned by the state, not NYRA. The state can borrow on behalf of

  NYRA. And NYRA is exempt from paying taxes. In sum, NYRA uses state-owned property to

  perform a role prescribed by statute and closely regulated by state entities, to generate revenues

  for the state. As NYRA has conceded in other cases, New York has so far insinuated itself into a

  position of interdependence with NYRA that NYRA’s actions are fairly attributable to the state.

  Garcia, 2011 WL 3841524, at *10. The principal change which NYRA identifies since 2013

  (when NYRA last conceded it was a state actor) is that now only six of the seventeen board

  members are directly state-appointed, rather than twelve. In light of the foregoing facts, this one

  change does not alter the conclusion that NYRA’s conduct here is fairly attributable to the state.

         NYRA further contends that even if some of its conduct might be deemed to be state

  action, the decision at issue here is not fairly attributable to the state. But courts have held that

  the symbiotic relationship test “does not require that the plaintiff demonstrate that the state was

  involved the challenged conduct.” Stevens, 665 F. Supp. at 171. NYRA argues that the factors

  that should be considered are whether the government exercises “control over the private actor’s

  day-to-day operations” and shares in the private entity’s profits from the challenged conduct.

  (D.E. # 18 (“Opp’n”) at 26 (quoting Holden v. E. Hampton Town, No. 15-cv-4478, 2017 WL

  1317825, at *6 (E.D.N.Y. Mar. 31, 2017)).) As to day-to-day operations, here the government

  not only sets the racing schedule, but requires NYRA to meet an extensive list of performance

  standards to the state’s satisfaction.   As to profit-sharing, the government shares in all of

  NYRA’s profits through the annual Franchise Fee. NYRA all but conceded that the action here

  affects NYRA’s profits (and thus the state’s profits) in arguing that suspending Baffert advanced

  NYRA’s mandate to “maximize attendance at each of the Racetracks.” (Opp’n at 5).

         In sum, there is an adequate showing that NYRA’s conduct constitutes state action.



                                                   17
Case 1:21-cv-03329-CBA-RML Document 26 Filed 07/14/21 Page 18 of 28 PageID #: 1413




                      2.        Procedural Due Process

         The government cannot deprive a person of property without providing due process of

  law. U.S. CONST. amend. XIV. Because “due process is flexible,” Morrissey v. Brewer, 408

  U.S. 471, 481 (1972), courts assess procedural due process by balancing (1) the plaintiff’s

  interest in the property right; (2) the risk of error in light of the procedures provided, and the

  likely value of additional procedures; and (3) the state’s interest. Mathews v. Eldridge, 424 U.S.

  319 (1976).    In general, the deprivation of property should “be preceded by notice and

  opportunity for hearing appropriate to the nature of the case.” Cleveland Bd. of Ed. v.

  Loudermill, 470 U.S. 532, 542 (1985); Nnebe v. Daus, 644 F.3d 147, 158 (2d Cir. 2011).

  Indeed, the “fundamental requirement of due process is the opportunity to be heard ‘at a

  meaningful time and in a meaningful manner.’” Mathews, 424 U.S. at 333 (quoting Armstrong

  v. Manzo, 380 U.S. 545, 552 (1965)).

         For the reasons that follow, I conclude that due process required that Baffert, having an

  undisputed property interest in his licensed right to race horses in New York, was entitled to a

  pre-suspension hearing. And even if one accepted that NYRA’s interest in “preserving the

  integrity of racing” was paramount and that there was a need to act quickly because the Belmont

  Stakes was “coming like a freight train,” Tr. at 34:12-13, the failure to accord Baffert any

  acceptable form of post-suspension hearing is fatal to NYRA’s position that it complied with due

  process.

         Pre-Suspension Hearing

         In Barry v. Barchi, the Supreme Court held that a horse trainer has a property interest in

  his license that cannot be taken from him without due process of law. 443 U.S. 55, 64 (1979).

  “Given NYRA’s ‘virtual monopoly power over thoroughbred racing in the State of New York,’



                                                 18
Case 1:21-cv-03329-CBA-RML Document 26 Filed 07/14/21 Page 19 of 28 PageID #: 1414




  its decision to exclude a licensee from its tracks ‘is tantamount to barring [the licensee] from the

  only places in the State where he may ply his trade.’” Galvin, 70 F. Supp.2d at 192 (quoting

  Jacobson v. New York Racing Ass’n, Inc., 33 N.Y.2d 144, 149–50, (1973)). Not disputing

  Baffert’s property right under Barry, NYRA nonetheless relies on the decision to support its

  position that its action comported with due process; specifically, NYRA claims that as was the

  case in Barry, it had “probable cause” to suspend Baffert without a pre-suspension hearing. In

  Barry, New York authorities investigated a trainer who had allegedly provided improper drugs to

  his horse in violation of a regulation. 443 U.S. at 59. In their investigation, the authorities

  informed the trainer that post-race analysis had revealed the presence of drugs. Id. They also

  collected evidence, including urinalysis of the horse and two lie-detector tests administered to the

  trainer. Id. The Supreme Court held that under those circumstances, the state had probable

  cause to believe that the trainer had violated the anti-doping regulation. Id. at 65. In such cases,

  the state may suspend a trainer without a pre-suspension hearing so long as it affords him a

  “prompt” post-suspension hearing. Id. at 66-67.

         There are notable distinctions between Barry and this case. First, in Barry, the trainer

  was at least on notice that the suspension was being contemplated and was given more than one

  opportunity to present his side of the story to the state’s investigator. Here it is apparently

  undisputed that Baffert had no knowledge that NYRA was considering suspending him until he

  received a letter advising him of the fait accompli suspension. See Saumell, 58 N.Y.2d at 241

  (distinguishing facts of Barry and concluding that NYRA failed to provide due process by

  suspending licensed jockey based on a limited investigation). Second, NYRA’s decision was not

  based upon any violations occurring in New York but rather on events that occurred in other

  jurisdictions, the most significant of which—the Kentucky Derby incident—remained under



                                                  19
Case 1:21-cv-03329-CBA-RML Document 26 Filed 07/14/21 Page 20 of 28 PageID #: 1415




  investigation in that jurisdiction. The Second Circuit has at the very least suggested that a pre-

  suspension hearing may be required where a suspension is based upon findings of violations in

  other jurisdictions. Donk v. Miller, 365 F.3d 159, 163 (2d Cir. 2004).

          Addressing the second Mathews prong—the risk of erroneous deprivation and the likely

  value of additional procedures—favors a pre-suspension hearing here. NYRA’s suspension

  rested on three stated grounds—(1) Churchill Downs’ initial suspension of Baffert; (2) Baffert’s

  four drug-testing violations in the past year; (3) Baffert’s post-Derby statements—and one

  unstated ground, viz. the “other related information.” Baffert has convincingly argued that at a

  hearing he would have been able to offer evidence addressing each of these issues.

          The Kentucky Derby and Baffert’s Post-Derby Statements

          The most significant circumstance—and the one which primarily motivated NYRA

  here—was the 2021 Kentucky Derby, including Medina Spirit’s alleged betamethasone test,

  Churchill Downs’ suspension of Baffert, and Baffert’s post-Derby statements. But these events

  were not so straightforward as to deny Baffert an opportunity to address them before being

  summarily suspended. The allegation that Medina Spirit had tested positive for betamethasone

  was only an allegation, and one that Baffert contested. He had admitted at most that a “possible

  explanation” was that the horse had been given a topical ointment containing the substance. But

  whether the test result was accurate, what the results would be of the split sample testing, and

  whether Kentucky would take any action against Baffert were uncertain matters of ongoing

  investigations. Both Baffert himself and the Kentucky authorities are still investigating the

  matter. 12 Baffert was entitled to a pre-deprivation hearing to address these claims.


          12
               I recognize that on June 2, an attorney for Medina Spirit’s owner reported that a second lab had
  confirmed the positive test for betamethasone, and that later that day, Churchill Downs suspended Baffert for two
  years. (O’Rourke Aff. ¶¶ 102, 103.) This was two weeks after NYRA issued its suspension, and the Kentucky state
  authorities have not yet concluded their investigation.

                                                         20
Case 1:21-cv-03329-CBA-RML Document 26 Filed 07/14/21 Page 21 of 28 PageID #: 1416




         Reliance on Baffert’s statements to the press following the Kentucky Derby without

  giving him an opportunity to address them was similarly problematic. The suspension letter

  stated that Baffert “provided the media with different accounts and theories as to why Media

  [sic] Spirit tested positive for betamethasone . . . .” (Suspension Letter at 2.) NYRA continues

  to suggest that Baffert spoke in a duplicitous or at least inconsistent manner in his public

  statements regarding Medina Spirit. (E.g., O’Rourke Aff. ¶¶ 53 (“Baffert floated a conspiracy

  theory”), 56 (“The next day . . . Baffert reversed course, claiming for the first time that MEDINA

  SPIRIT was treated with an ointment . . . “); Opp’n at 1 (“Almost immediately after making

  these public statements, Plaintiff reversed course and admitted that Medina Spirit in fact had

  tested positive for betamethasone.”); see also Tr. at 37:1-2 (“He can’t be trusted to race them

  safely.”).) NYRA’s belief that Baffert’s public statements were unreliable put his credibility in

  issue. When the credibility of a property-holder is in issue, that is exactly the situation when a

  hearing is necessary so that the individual may be heard directly. Barry, 443 U.S. at 65. At a

  hearing, Baffert would have the opportunity to present his version of the events, and to address

  any perceived inconsistencies in the statements he had given to the press. But NYRA’s failure to

  provide a hearing deprived him of a meaningful opportunity to provide his side of the story.

         Violations in Other Jurisdictions

         Baffert was likewise denied an opportunity to be heard regarding the four fines from the

  prior year upon which NYRA partially rested its suspension decision. Baffert has persuasively

  explained, for example, why NYRA could have benefited from hearing evidence as to the

  Arkansas fine.   In that case, Arkansas indicated that it was going to suspend Baffert and

  disqualify two horses. (D.E. # 22-1 at 3 (“Robertson Aff.”) ¶ 5.) After months of investigation

  and two days of public hearing, however, it was revealed that there had been possible testing



                                                 21
Case 1:21-cv-03329-CBA-RML Document 26 Filed 07/14/21 Page 22 of 28 PageID #: 1417




  mistakes at the laboratory, and that there may have been a broader contamination event on the

  race day because other horses had also tested positive for lidocaine. (Id.) Arkansas ultimately

  decided not to suspend Baffert or disqualify the horses, and instead issued only a fine. (Id. ¶ 6.)

  NYRA’s decision to suspend Baffert without a hearing meant that it lacked the opportunity to be

  made aware of potentially mitigating circumstances such as these. NYRA considered only the

  fact of the violations, rather than the circumstances surrounding them. A hearing would have

  allowed Baffert to submit evidence and make argument regarding these events.

         The “other related information”

         NYRA’s reliance on “other related information” obviously raises a notice problem.

  Needless to say, the risk that Baffert was suspended for improper reasons—or reasons for which

  mitigating information existed that he was unable to provide NYRA—increases dramatically

  when the decision to suspend him was based upon unspecified reasons. Baffert should have been

  given notice of all of the reasons that NYRA intended to suspend him.

         I find that in light of the foregoing facts, there was a risk of erroneous deprivation, and

  the benefits of providing notice and a pre-suspension hearing would likely have been substantial.

  Accordingly, the second Mathews factor weighs heavily in Baffert’s favor. The Court’s opinion

  in Galvin v. New York Racing Association supports this finding. 70 F. Supp.2d 163 (E.D.N.Y.

  1998), aff’d 166 F.3d 1200 (2d Cir. 1998). In Galvin, NYRA informed a licensed veterinarian

  that it was considering suspending him from practicing at any NYRA racetrack. 70 F. Supp. 2d

  at 168. The veterinarian was given three days to prepare for a hearing. Id. at 174. The hearing

  lasted four days.   Id. at 168.   But the veterinarian was not able to cross-examine certain

  witnesses, and NYRA denied the veterinarian’s attorney’s requests for a particularized list of the

  charges.   Id. at 175, 178.   He was thereafter suspended for seven months, decimating his



                                                  22
Case 1:21-cv-03329-CBA-RML Document 26 Filed 07/14/21 Page 23 of 28 PageID #: 1418




  business. Id. at 169. Galvin sued, alleging a violation of procedural due process. Id. at 168.

  The court granted a preliminary injunction enjoining NYRA from enforcing the suspension,

  holding that the procedures NYRA had provided were “woefully inadequate.” Id. at 174. The

  Second Circuit affirmed. Galvin v. N.Y. Racing Ass’n, Inc., 166 F.3d 1200 (2d Cir. 1998). In

  this case, NYRA provided far less process than in Galvin—no pre-suspension notice and no

  hearing.

         The third prong of the Mathews test is the state’s interest.        NYRA surely has an

  “important interest in assuring the integrity of the racing carried on under its auspices.” Barry,

  443 U.S. at 64. Also important is the safety of jockeys and horses, which can be put at risk

  through the use of injury-masking substances such as betamethasone. Although I recognize

  these weighty concerns, they are somewhat ameliorated here by the existence of numerous New

  York racing laws (including drug-testing), all of which Baffert would be required to follow in

  any NYRA races. NYRA’s assertion of these interests is also to some extent undermined by the

  fact that apparently it has permitted other trainers with similar or more serious histories of

  medication violations to continue racing at NYRA racetracks. (Robertson Aff. ¶¶ 2-4; Pl. Reply

  Ex. 17.) Likewise undercutting the invocation of integrity and safety here is the fact that Baffert

  has raced for many years at NYRA racetracks in over one-hundred races, and has never been

  found to have violated any of the state’s regulations. (D.E. # 17-1.) Although I recognize the

  special concern given Baffert’s and Medina Spirit’s high profile, it is at least of note that when

  NYRA issued its decision, the horse had run the Preakness Stakes two days earlier without any

  incident.

         I accordingly conclude that, although NYRA invokes important interests here, those

  interests do not outweigh Baffert’s weightier interest in being able to practice his chosen



                                                  23
Case 1:21-cv-03329-CBA-RML Document 26 Filed 07/14/21 Page 24 of 28 PageID #: 1419




  profession, especially given the risk of erroneous deprivation and the likelihood that additional

  procedures would have been valuable. NYRA “was required to afford [Baffert] a hearing before

  excluding him from its premises.” Murphy v. N.Y. Racing Ass’n, Inc., 138 Misc.2d 735, 737

  (N.Y. Sup. Ct. 1988), aff’d, 146 A.D.2d 778 (N.Y. App. Div. 1989); Alvarez, 2006 WL

  2023002, at *4 (same, where the only process NYRA provided was “an informal hearing, i.e.,

  they told him what the charges were and gave him an opportunity to offer an explanation”).

           Post-Suspension Hearing

           Even if NYRA had probable cause to suspend Baffert without a pre-deprivation hearing,

  a “prompt” post-suspension hearing would have been required. Barry, 443 U.S. at 66. NYRA

  argues that Baffert cannot bring a due process claim because he was “provide[d] apparently

  adequate procedural remedies” but “has not availed himself of those remedies.” N.Y. State Nat’l

  Org. for Women v. Pataki, 261 F.3d 156, 169 (2d Cir. 2001). But NYRA has held no hearing—

  let alone a prompt one. Its after-the-fact offer to Baffert of an opportunity to submit written

  evidence or arguments within a seven-day window was plainly not a hearing. 13                          It has been

  nearly sixty days since NYRA suspended Baffert.                     At oral argument, counsel for NYRA

  indicated that a “final determination” as to the length and terms of Baffert’s suspension would be

  made by August 11, and that NYRA would provide him with the opportunity for a hearing after

  that time.     (Tr. at 35:23-36:8.)        Such a timeline cannot reasonably be deemed “prompt,”

  especially in light of the upcoming Saratoga meet. NYRA has provided no explanation for why

  it could not have offered Baffert a hearing in the two months since he was suspended, nor any

  explanation for why it must wait another month to make a “final determination.” And although

  NYRA characterizes the suspension as “temporary,” a better description of it would be

           13
              I reject NYRA’s suggestion, raised for the first time at oral argument, that Baffert was “obliged to ask”
  for a hearing. (Tr. at 37:23.) At least since the filing of this lawsuit in June, NYRA has been aware that Baffert
  would like a hearing. It has not offered one.

                                                           24
Case 1:21-cv-03329-CBA-RML Document 26 Filed 07/14/21 Page 25 of 28 PageID #: 1420




  “indefinite.” With so much on the line, Baffert was entitled to (at least) a “prompt” post-

  deprivation hearing which should have already occurred.

                                                *        *       *

          In sum, I find that Baffert has established a likelihood of proving that NYRA’s

  suspension constituted state action, and that the process by which it suspended him violated the

  Due Process Clause of the Fourteenth Amendment of the United States Constitution.

   III.   Public Interest and Equitable Considerations 14

          A plaintiff seeking a preliminary injunction must establish that “the balance of equities

  tips in his favor, and that an injunction is in the public interest.” Winter, 555 U.S. at 20. These

  equitable and public interest factors merit serious consideration. See id. at 26-27 (district court

  improperly “addressed these considerations in only a cursory fashion,” where the “entire

  discussion of these factors consisted of one (albeit lengthy) sentence”). In balancing the equities,

  courts weigh the competing claims of injury and consider the effect on each party of granting or

  withholding the requested relief. Main Street Baseball, LLC v. Binghampton Mets Baseball

  Club, Inc., 103 F.Supp.3d 244, 262 (N.D.N.Y. 2015).

          As to the public interest, “the public has a clear interest in protecting the constitutional

  rights of all its members.” Ligon v. City of New York, 925 F. Supp. 2d 478, 541 (S.D.N.Y.

  2013); Sajous v. Decker, No. 18-cv-2447, 2018 WL 2357266, at *13 (S.D.N.Y. May 23, 2018).

  Courts have held that the “public interest generally supports a grant of preliminary injunctive

  relief where, as here, a plaintiff has demonstrated a substantial likelihood of success on the

  merits and a strong showing of irreparable harm.” V.W. ex rel. Williams v. Conway, 236 F.

  Supp. 3d 554, 589 (S.D.N.Y. 2017); see Citigroup Global Markets, Inc. v. VCG Special


          14
               Because the parties’ briefing addresses the “public interest” and “balance of the equities” factors
  together, I do the same.

                                                        25
Case 1:21-cv-03329-CBA-RML Document 26 Filed 07/14/21 Page 26 of 28 PageID #: 1421




  Opportunities Master Fund Ltd., 598 F.3d 30, 38 & n.8 (2d Cir. 2010) (indicating that the need to

  “balance the equities and weigh the relative harms” is necessary only “in close cases” (quoting

  Hollingsworth v. Perry, 558 U.S. 183, 190 (2010)). NYRA contends that the public depends on

  it to ensure that races are conducted in a fair and honest manner and to take immediate steps

  against actors who threaten the integrity of the sport. That may be true, but the public has no

  interest in having the “integrity of the sport” enforced by unconstitutional means. I accordingly

  find that in this case, “the public interest lies with the enforcement of the Constitution.” Ligon,

  925 F. Supp. 2d at 541.

         As to the equities, NYRA invokes weighty and important interests: “protecting its

  investment, brand and reputation, and supervising activities at its Racetracks so that the public

  has confidence that the sport is conducted in an honest and safe manner.” (Opp’n at 27.)

  Protecting “equine and jockey safety” is also supremely important in administering this sport.

  And NYRA must “ensure that races are conducted in a fair and honest manner and [] take

  immediate steps against actors who threaten the integrity of the sport.” (Id. at 29.) But while

  these interests merit substantial weight in the abstract, NYRA has not demonstrated that Baffert’s

  presence at its racetracks would necessarily and seriously undermine these interests.

         Numerous rules and regulations already safeguard the interests NYRA argues for here,

  and enjoining this suspension of Baffert will not prevent the continued enforcement of those

  rules. See generally 9 NYCRR 4000-4046. Those rules include pre- and post-race laboratory

  testing to detect the presence of drugs in horses. 9 NYCRR 4012.13. Baffert and any horses that

  he races at NYRA’s racetracks would be subject to these same regulations. Moreover, as

  uncontested data show, NYRA has permitted numerous trainers to race at NYRA this season

  who have medication violation histories comparable to or more serious than Baffert’s.



                                                  26
Case 1:21-cv-03329-CBA-RML Document 26 Filed 07/14/21 Page 27 of 28 PageID #: 1422




  (Robertson Aff. ¶¶ 2-4; Pl. Reply Ex. 17.) These data belie NYRA’s claim that integrity or

  safety demand the exclusion of someone with a violation record like Baffert’s.

          The hardships that Baffert would suffer absent an injunction weigh heavily on the other

  side of the scale. The suspension is indefinite, and NYRA concedes at most that Baffert’s claims

  might “be decided within the year.” (Opp’n at 29.) But the 2021 Saratoga summer meet is a

  one-time opportunity. And given that many of the races are limited to horses of a certain age, an

  inability to compete in those races now means those horses will never have the chance. Baffert

  will face substantial damage to his income, client base, and reputation if he cannot enter horses at

  NYRA races for the indefinite future. He has already lost one prominent client and stands to lose

  others, and has been deprived of the ability to compete at Belmont. I am sensitive to NYRA’s

  concerns about Baffert’s involvement in the events surrounding Medina Spirit’s Kentucky Derby

  performance, and the fear that history might repeat itself in New York. But for the reasons

  stated, the actual and substantial harm that Baffert will suffer absent an injunction outweighs the

  speculative harms that NYRA raises.

          In sum, I find that enjoining the enforcement of this suspension to be in the public

  interest, and that the balance of the equities tips in Baffert’s favor.

                                             CONCLUSION

          For these reasons, the motion for a preliminary injunction is GRANTED. The Defendant,

  The New York Racing Association, Inc. (“NYRA”), its officers, directors, employees, agents,

  and affiliates, and all other persons who receive actual notice of this Order by personal service or

  otherwise and who are acting in concert or participation with NYRA and/or its officers, directors,

  employees, agents, and affiliates, are enjoined, pending the final hearing and determination of




                                                     27
Case 1:21-cv-03329-CBA-RML Document 26 Filed 07/14/21 Page 28 of 28 PageID #: 1423




  this action, from enforcing the suspension of Baffert which NYRA issued by letter dated May

  17, 2021.

         SO ORDERED.

  Dated: July 14, 2021
         Brooklyn, New York                         /s/ Carol Bagley Amon_______________
                                                   Carol Bagley Amon
                                                   United States District Judge




                                              28
